--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA


UNITED WESTERN BANK,
700 17th Street, Suite 750
Denver, Colorado 80202


UNITED WESTERN BANCORP, INC., Individually and On Behalf of United Western Bank
as Sole Shareholder of United Western Bank,
700 17th Street, Suite 750
Denver, Colorado 80202


GUY A. GIBSON, Individually and On Behalf of United Western Bank and United
Western Bancorp, Inc.,
700 17th Street, Suite 750
Denver, Colorado 80202


MICHAEL J. MCCLOSKEY, Individually and On Behalf of United Western Bancorp,
Inc.,
700 17th Street, Suite 750
Denver, Colorado 80202


JAMES H. BULLOCK, Individually and On Behalf of United Western Bank and United
Western Bancorp, Inc.,
700 17th Street, Suite 750
Denver, Colorado 80202


CHARLES J. BERLING, Individually and On Behalf of United Western Bank,
700 17th Street, Suite 750
Denver, Colorado 80202


ROBERT T. SLEZAK, Individually and On Behalf of United Western Bancorp, Inc.,
700 17th Street, Suite 750
Denver, Colorado 80202


Plaintiffs,



 
1

--------------------------------------------------------------------------------

 

v.


OFFICE OF THRIFT SUPERVISION,
1700 G Street NW
Washington, DC 20552


JOHN E. BOWMAN, in his capacity as Acting Director of the Office of Thrift
Supervision,
1700 G Street NW
Washington, DC 20552


FEDERAL DEPOSIT INSURANCE CORPORATION, in its Corporate Capacity,
550 17th Street NW
Washington, DC 20429


FEDERAL DEPOSIT INSURANCE CORPORATION, in its capacity as Receiver for United
Western Bank,
550 17th Street NW
Washington, DC 20429


Defendants.


COMPLAINT


1. United Western Bank (“United Western” or the “Bank”), by and through
plaintiffs United Western Bancorp, Inc. (“UWBI”), and the individual plaintiffs
in their capacity as directors of the Bank prior to its unlawful seizure by
Defendants and directors and/or officers of UWBI, bring this complaint pursuant
to 12 U.S.C. § 1464(d)(2)(B) for an order requiring Defendants Office of Thrift
Supervision (“OTS”) and OTS Acting Director John E. Bowman (the “Acting
Director”) to remove the Defendant Federal Deposit Insurance Corporation
(“FDIC”) as receiver of United Western.  The receivership and seizure order,
issued on January 21, 2011, is arbitrary and capricious and lacked any basis in
applicable law.

 
2

--------------------------------------------------------------------------------

 

PRELIMINARY STATEMENT
 
2. The Defendants have in this case profoundly abused their enormous powers to
protect the banking system and the FDIC Deposit Insurance Fund by seizing an
economically viable bank with over $400 million in available cash – fully 20% of
its total assets at the time.  Defendants’ did so based upon a sudden and
irrational rejection of the Bank’s proven business model as a community bank
that also performed settlement and processing services for trust, settlement,
clearing, and escrow companies (the “Institutional Depositors”).  Defendants
conducted regular examinations of the Bank for 16 years, were aware of the
Bank’s business model, and had not objected to it.  In 2010, Defendants suddenly
rejected the Bank’s business model and commenced an arbitrary and capricious
course of action that culminated in the unlawful seizure of the
Bank.  Defendants’ efforts to convert their new found bias for traditional
community banking into statutory grounds to close down the Bank must be rejected
since there was no rational and legitimate ground to seize the Bank.
 
3. Defendants’ illegal seizure of United Western will, according to the FDIC,
likely cause a loss to the Deposit Insurance Fund of over $312 million.  Such
loss would not have occurred but for the seizure and has completely erased
UWBI’s equity interest in the Bank as the Bank’s sole shareholder, and
essentially all of the equity interests of UWBI’s public shareholders.  At the
time of the seizure, UWBI and the Bank had made significant strides towards
closing on a $200 million recapitalization transaction that would have further
strengthened the Bank’s capital position and likely avoided this staggering and
wholly unnecessary loss to the Deposit Insurance Fund.
 
4. On January 21, 2011, the Acting Director, in cooperation with the FDIC,
seized United Western and appointed the FDIC receiver based on three alleged
grounds: (i) the Bank was

 
3

--------------------------------------------------------------------------------

 

undercapitalized and failed to submit an acceptable capital restoration plan
(“CRP”) within the time prescribed by statute; (ii) the Bank was likely to be
unable to pay its obligations or meet its depositors’ demands in the normal
course of business; and, (iii) the Bank was in an unsafe or unsound condition to
transact business.  None of these grounds existed at the time of the seizure.


The OTS Failed to Give the Bank a Reasonable Period of Time
to Submit a Capital Restoration Plan


5. The Acting Director, without any reasonable basis, concluded that United
Western had failed to submit a CRP acceptable to the OTS.  However, despite the
statutory requirement that institutions be given a reasonable time to submit a
CRP, the OTS demanded that United Western submit a CRP within seven days, a
clearly unreasonable request in excess of its statutory authority.  12 U.S.C. §
1831o(e)(2).
 
6. The Bank’s capital position provided no basis to accelerate the standard 45
day time frame for filing a CRP.  The only reason the Bank’s stated total
risk-based capital ratio of 7.8 percent was 0.2 percent below the 8.0 percent
ratio required to be considered adequately capitalized was because the OTS, on
December 3, 2010, ordered the Bank to take a capital write-down with the intent
of lowering the Bank’s capital ratio just as much as was necessary to create the
illusion that the Bank was not adequately capitalized.  But for the OTS’s
arbitrary and capricious directive, the Bank would have remained within the
technical definition of adequately capitalized and not been subject to the
requirement that it submit a CRP.
 
7. Upon information and belief, the seizure of a bank with a reported total
risk-based capital ratio of 7.8 percent and a pending recapitalization is
unprecedented.  If the standard applied by the OTS to United Western was
uniformly applied to banks across the country, a significant number of those
banks would be subject to immediate seizure.  The majority of the institutions

 
4

--------------------------------------------------------------------------------

 

closed by the OTS in 2009 and 2010 were critically undercapitalized, meaning
that the ratio of tangible equity to total assets was less than 2 percent.  A
number of these institutions were insolvent; for example, one of these
institutions had a core capital ratio of negative 7.11 percent and a total
risk-based capital ratio of negative 7.36 percent.
 
8. Upon information and belief, the OTS has not accepted any CRP submitted to it
during this financial crisis.  Instead, the OTS appears to reject CRPs as a
matter of course, regardless of merit, and then asserts that the failure to
submit an acceptable CRP is grounds for receivership.  The rejection of United
Western’s CRP was part of this unreasonable pattern by the OTS.    


The Bank Was Financially Secure and Had Ample Liquidity
to Pay Its Obligations and Meet Depositor Demands
 
9. No grounds existed for the Acting Director to reasonably conclude that United
Western was likely to be unable to pay its obligations or meet its depositors’
demands in the normal course of business.  The liquidity concerns asserted by
the OTS and FDIC were based on their unfounded disapproval of the Bank’s 17
year-old business model and a fundamental misunderstanding of the Bank's
long-term, contractual relationships with the Institutional Depositors.  There
was no rational basis for the OTS or FDIC to conclude that the Bank would not
continue to effectively manage the Institutional Depositor relationships as the
Bank had for almost two decades, including through the worst of the financial
crisis in 2008 and going forward.  The Institutional Depositors would have
maintained funds on deposit absent an arbitrary or capricious action by the OTS
or FDIC to force withdrawal of such funds.  The Bank repeatedly, most recently
as of January 20, 2011, advised the OTS that this was the case.
 
10. At the time of the unlawful seizure, United Western’s liquidity position was
secure.  United Western’s policy was to keep no less than $100 million in
cash.  On January 21, 2011,

 
5

--------------------------------------------------------------------------------

 

United Western had over $403 million in available cash supporting approximately
$1.6 billion in deposits and approximately $2.1 billion in total
assets.  Industry practice is for cash to be 1.5 to 4 percent of total assets;
United Western maintained cash equal to approximately 20 percent of total
assets.  The OTS, however, unreasonably rejected the extensive evidence contrary
to its predetermined conclusion that the Bank was likely to face a liquidity
crisis.


United Western Was Operating in a Safe and Sound Condition
 
11. No rational basis existed for the Acting Director to conclude that United
Western was in an unsafe or unsound condition to transact business.  The Acting
Director’s determination was nothing more than a restatement of the other two
asserted grounds for seizure, which did not exist.
 
12. The Acting Director, without a rational basis, determined that United
Western had an unsafe or unsound concentration of institutional deposits.  As
admitted by the OTS in the receivership order, this concentration had been in
place throughout the Bank’s history without objection from the OTS.
 
13. The Acting Director, without a rational basis, also determined that the Bank
was operating without adequate liquidity, without an adequate liquidity plan,
and without proper regard for funds management.  United Western was not
experiencing a liquidity crisis, as demonstrated by its substantial cash on
hand, the historical performance of the Institutional Depositors, and new
commitments from the Institutional Depositors to not withdraw deposits pending
consummation of the recapitalization.  Furthermore, the Bank had recently
updated its liquidity plan, which was submitted to the OTS and demonstrated a
clear focus and priority on fund management.

 
6

--------------------------------------------------------------------------------

 

14. The Acting Director, without a rational basis, also determined that the Bank
was operating in an unsafe or unsound condition as a result of a combination of
liquidity strain, classified assets, operating losses and “insufficient capital
and no realistic prospects for raising capital in the short term.”  This
determination completely ignored the pending recapitalization transaction, which
continued to progress towards a successful close in the near term in spite of
numerous regulatory roadblocks.
 
15. Thus, as clearly demonstrated by the facts alleged herein, there was no
rational basis for the Defendants to form a reasoned opinion that any of the
statutory grounds for the appointment of a receiver existed and the receivership
must be reversed.


JURISDICTION AND VENUE
 
16. This Court has jurisdiction over this action under 12 U.S.C. §
1464(d)(2)(B), 12 U.S.C § 1819(b)(2)(A) and 28 U.S.C. § 1331.
 
17. Venue is proper in this Court under 12 U.S.C. § 1464(d)(2)(B) and 12 U.S.C §
1819(b)(2)(A).


PARTIES
 
18. Plaintiff United Western was a federal savings bank with its principal place
of business in Denver, Colorado.  As a federal savings bank, United Western was
regulated by the OTS and its customers’ deposit accounts were insured by the
FDIC.
 
19. Plaintiff UWBI was the sole shareholder of United Western.  UWBI is
incorporated in the State of Colorado, and has its principal place of business
at 700 17th Street, Suite 750, Denver, Colorado 80202.  UWBI is authorized by
its Board of Directors to file this suit on behalf of United Western and on its
own behalf.

 
7

--------------------------------------------------------------------------------

 

20. Guy A. Gibson was Vice Chairman of the Board of Directors of United Western
and is Chairman of the Board of Directors of UWBI.  He brings this suit on
behalf of United Western, UWBI, and individually.
 
21. Michael J. McCloskey is a director of UWBI and Executive Vice President,
Chief Operating Officer, and General Counsel of UWBI.  He brings this suit on
behalf of UWBI and individually.
 
22. James H. Bullock was a director of United Western and is a director of UWBI
and brings this suit on behalf of United Western, UWBI and individually.
 
23. Charles J. Berling was a director of United Western and brings this suit on
behalf of United Western and individually.
 
24. Robert T. Slezak is a director of UWBI and brings this suit on behalf of
UWBI and individually.
 
25. UWBI, as the Bank’s sole shareholder, UWBI’s directors, and the Bank’s
pre-receivership directors, constitute the real parties in interest and can
maintain this action under 12 U.S.C. § 1464(d)(2)(B) in the name of United
Western to challenge the receivership.
 
26. Defendant OTS currently is a federal agency of the United States with its
principal place of business in Washington, DC.  The OTS currently is authorized
by statute to examine, supervise and regulate savings associations, including
United Western.  The OTS may also, if one or more of the grounds specified in 12
U.S.C. § 1821(c)(5) exist, appoint the FDIC as receiver of an insured savings
association.  12 U.S.C. § 1464(d)(2).
 
27. Defendant John E. Bowman is Acting Director of the OTS.
 
28. Defendant FDIC is a federal agency of the United States with its principal
place of business in Washington, DC.  The powers of the FDIC, in its corporate
capacity, include

 
8

--------------------------------------------------------------------------------

 

authorization to exercise secondary regulatory authority over insured depository
institutions and to act as receiver for seized institutions.  12 U.S.C. § 1819.
 
29. On January 21, 2011, the FDIC was unlawfully appointed receiver of United
Western.  Upon its appointment, the FDIC entered into a purchase and assumption
agreement with First-Citizens Bank & Trust Company, Raleigh, North Carolina
(“First Citizens”) whereby First Citizens purchased certain assets of United
Western and assumed all of the deposits of United Western.


FACTS
 
30. In 1993, UWBI (f/k/a Matrix Capital Corporation) acquired United Western
(f/k/a Dona Ana Savings & Loan), a federally-chartered savings association with
one branch located in Las Cruces, New Mexico.  From 1993 forward, United Western
developed a successful business as a processing and settlement bank for
settlement and trust companies.  The Bank, through its specialized systems,
provided key settlement and processing services to facilitate transactions by
the Institutional Depositors and their customers.  Additionally, over the last
five years,United Western expanded its traditional community banking activities
to include eight full-service branches.  
 
31. The Bank maintained long term contractual agreements with Institutional
Depositors engaged in providing regulated trust, escrow, clearing or settlement
services to their customers.  The trust company Institutional Depositors are
primarily engaged in the business of serving as qualified custodians and agents
for hundreds of thousands of United States citizens and others who have
established self-directed IRA, 401(k), and other retirement accounts.  The
clearing and settlement company Institutional Depositors provide settlement,
clearing and back-office

 
9

--------------------------------------------------------------------------------

 

services to thousands of customers including, Financial Industry Regulatory
Authority regulated correspondent brokerage firms and their customers, banks,
investment advisors and others.
 
32. The Institutional Depositors frequently hold idle funds that are in transit
from one external investment to another or are awaiting distribution to their
customers and these funds, as an incidental accommodation to the underlying
customers, are maintained on deposit at United Western.The primary purpose of
the Institutional Depositors in depositing funds at the Bank is to facilitate
their custodial, settlement, clearing and escrow businesses.
 
33. The Bank’s Institutional Depositor relationships, some of which date back
over 13 years, have shown consistent growth and stability.  As of December 31,
2010, these deposits accounted for approximately $1.15 billion, or approximately
74 percent of the Bank’s deposits.These deposits were stable and were not likely
to be withdrawn from the Bank absent an adverse, inappropriate regulatory
action.  


The Recapitalization Transaction
 
34. In recent months, as Plaintiffs diligently worked to meet both the
challenges of the nationwide financial crisis and the ever escalating demands of
the OTS and FDIC, they simultaneously arranged for a private sector $200 million
recapitalization of the Bank.  On October 29, 2010, the Bank provided the FDIC
and OTS with an investment agreement (“Investment Agreement”) between UWBI and
three principal investors (the “Anchor Investors”) whereby the Anchor Investors
would purchase $103 million of shares of UWBI via a private offering, thereby
allowing UWBI to raise in the aggregate at least $200 million from the Anchor
Investors and other investors, with the majority of such proceeds raised being
transferred to the Bank to further improve the Bank’s capital position (the
“Recapitalization Transaction”).  

 
10

--------------------------------------------------------------------------------

 

35. On October 29, 2010, representatives of the Bank and UWBI requested a
meeting with the OTS and FDIC to discuss the Recapitalization
Transaction.  After numerous requests for a meeting to discuss the
Recapitalization Transaction, the FDIC and OTS finally met with representatives
of the Bank and UWBI on November 17, 2010, at the OTS’s headquarters in
Washington, DC.  The purpose of this meeting was to explain the transaction and
secure the agencies’ cooperation in achieving a private sector
recapitalization.  
 
36. At the November 17, 2010 meeting, the OTS Deputy Director and his deputies
stated that the OTS had a strong bias for a traditional community bank model and
no longer approved of United Western’s long-standing hybrid community banking
and processing and settlement business model.  The OTS took this position
despite the fact that United Western’s business model was the very reason why
United Western was able to attract hundreds of millions of dollars in new
capital at a time when most community banks could not.  All of the alleged
issues, or any perceived weaknesses in the Bank’s finances or operations raised
by the OTS Deputy Director and his deputies at this meeting, stemmed from the
OTS’s baseless desire to cause United Western to abandon its business model and
instantly transform itself into a traditional community bank funded by local
“mom and pop” deposits.
 
37. As originally proposed, the Investment Agreement was contingent on the FDIC
and OTS taking a number of reasonable and timely actions.  As it became clear to
the Bank and UWBI that the OTS and FDIC were intent on impeding rather than
supporting the Bank’s recapitalization, UWBI engaged in further negotiations
with the Anchor Investors to modify the terms of the Investment Agreement to
minimize the actions required of the Defendants.  
 
38. United Western and UWBI informed the Anchor Investors of the actions by the
OTS and FDIC, many of which appeared to be designed to frustrate the
Recapitalization Transaction and

 
11

--------------------------------------------------------------------------------

 

set the Bank on a course to seizure.  Despite the regulatory challenges to
closing on the Recapitalization Transaction, the Anchor Investors remained
committed to the Recapitalization Transaction.  In fact, all three of the Anchor
Investors agreed to increase their investments which information was
communicated to the OTS on January 20, 2011.  In addition, UWBI and the Bank
diligently worked to attract additional commitments to complete the minimum $200
million investment contemplated by the Investment Agreement.
 
39. United Western and UWBI kept officials at the highest level of the OTS and
FDIC, including the Acting Director, apprised of the constant and significant
progress being made towards closing the Recapitalization Transaction.  For
example, on December 2, 2010, United Western informed the OTS and FDIC that the
NASDAQ had granted UWBI permission to issue additional shares of common stock to
be sold pursuant to the Recapitalization Transaction without prior approval of
UWBI’s shareholders.  This permission would allow UWBI to quickly close the
Recapitalization Transaction.  
 
40. On December 29, 2010, UWBI provided the OTS and FDIC with an additional
written status update regarding the Recapitalization Transaction.  At that time,
the total investment from the Anchor Investors and other investors who had made
informal commitments or expressions of interest satisfied the $200 million
minimum investment in the Investment Agreement.  Neither agency formally
responded to this communication.
 
41. On January 10, 2011, UWBI informed the OTS and FDIC that the total
investment from the Anchor Investors and other investors who had made informal
commitments or expressions of interest were expected to satisfy the $200 million
minimum in the Investment Agreement.  Neither agency formally responded to this
communication.  

 
12

--------------------------------------------------------------------------------

 

42. On January 11, 2011, UWBI informed the OTS and FDIC that an investor had
approved a substantial investment in UWBI and was reviewing an investment
agreement.  Neither agency formally responded to this communication.  On January
21, 2011, UWBI provided the OTS and FDIC with a letter of intent from this
investor for a $17.5 million investment in UWBI.  
 
3. On January 20, 2011, UWBI provided the OTS and FDIC with a letter of intent
from an additional investor for a $10 million investment in UWBI.  
 
44. On January 21, 2011, UWBI informed the OTS and FDIC that all of the Anchor
Investors had agreed to increase their investments and extend the expiration
date for the Investment Agreement from January 31, 2011, until March 15,
2011.  These agreements demonstrated that, despite the numerous regulatory
hurdles, the Recapitalization Transaction had not been derailed.
 
45. There was no rational basis for the OTS to conclude that the Bank had “no
realistic prospects for raising capital in the short term” and that it was
therefore operating in an unsafe or unsound condition in the face of the
Recapitalization Transaction.  


The FDIC’s Brokered Deposit Determination
 
46. In early 2010, after the Bank had been in the processing and settlement
business for more than 16 years and had a lengthy and successful history of
stable relationships with its Institutional Depositors, the FDIC for the first
time raised questions regarding whether the deposits associated with the
Institutional Depositors were brokered deposits (the “FDIC Deposit
Questions”).  Neither the FDIC nor the OTS had ever previously raised such a
concern, though both agencies had long been aware of United Western’s
relationships with the Institutional Depositors, having conducted periodic
examinations of the Bank over the last seventeen years.
 
47. A “brokered deposit” is “any deposit that is obtained, directly or
indirectly, from or through the mediation or assistance of a deposit
broker.”  12 C.F.R. Part 337.6(a)(2).

 
13

--------------------------------------------------------------------------------

 

48. A “deposit broker” is:
 
 “any person engaged in the business of placing deposits, or facilitating the
placement of deposits, of third parties with insured depository institutions or
the business of placing deposits with insured depository institutions for the
purpose of selling interests in those deposits to third parties.” 12 U.S.C.
§1831f(g)(1)(A).


49. If a depositor falls within one of the nine statutory exclusions to the
definition of “deposit broker,” the depositor is not a deposit broker.  Each of
the Institutional Depositors satisfy the “primary purpose” exclusion:
 
“[T]he term deposit broker does not mean … an agent or nominee whose primary
purpose is not the placement of funds with the depository institution.”  12
U.S.C. § 1831f(g)(2)(I); 12 C.F.R. Part 337.6(a)(5).


50. The legislative history surrounding the enactment of 12 U.S.C. § 1831f makes
clear that Congress’ concern was the threat posed by “hot” money to troubled
institutions.  “Hot” money is defined as short-term funds that a depositor or
investor seeks to place in whichever depository institution provides the best
terms.  See Insured Brokered Deposits and Federal Depository Institutions Before
the Subcomm. On Gen. Oversight and Investigations of the Comm. On Banking, Fin.
And Urban Affairs, 101st Cong. (1989) (statement of Robert L. Clarke,
Comptroller of the Currency).  Congress was concerned “by the ready availability
of brokered funds, obtained through the payment of above-market rates, to
support risky and speculative asset investment by weak and insolvent
institutions.”  S. Rep No. 101-19 (1989).  These concerns do not apply to the
stable deposits placed by the Institutional Depositors at the Bank.
 
51. In March 2010, United Western responded to the FDIC Deposit Questions by
providing the FDIC with substantial documentary evidence and legal opinions
demonstrating that the Institutional Depositors are not deposit brokers because
the Institutional Depositors’ activities fall squarely within the primary
purpose exclusion (i.e., the Bank ably demonstrated to the FDIC that each of the
Institutional Depositor’s acted as an agent or nominee whose primary purpose

 
14

--------------------------------------------------------------------------------

 

was not the placement of funds with a depository institution).  Thereafter, the
Bank engaged in an extended dialogue with the FDIC and OTS to explain its
business model and the factual basis for its position that the deposits were
exempt from the limitations placed on the receipt of “brokered deposits.”
 
52. On June 2, 2010, the Bank received a determination issued by the FDIC Dallas
Regional Office dated May 24, 2010, deeming the Institutional Depositors to be
“deposit brokers” within the meaning of 12 U.S.C. § 1831f and 12 C.F.R. § 337.6
(the “First Brokered Deposit Determination”).    
 
53. The First Brokered Deposit Determination was based on a single
fact-specific, non-binding advisory opinion issued by FDIC legal staff in
response to a request by a regulated institution.  FDIC Advisory Opinion 05-02
(Feb. 5, 2005).  The FDIC on its own website cautions readers of Advisory
Opinions that such opinions “express the views and opinions of individual FDIC
staff lawyers and are not binding on the FDIC … [and] should only be considered
advisory in nature, and the reader bears the responsibility for relying on
them.”   FDIC Laws, Regulations, and Related Acts – Advisory Opinions, available
at http://www.fdic.gov/regulations/laws/rules/4000-300.html.
 
54. As a consequence of the Bank’s status as an adequately capitalized
institution under the OTS’s prompt corrective action (“PCA”) regulations, 12
C.F.R. § 565.4, United Western was prohibited from holding brokered deposits
absent receipt of a written waiver from the FDIC.  12 C.F.R. § 337.6.
 
55. On June 10, 2010, United Western filed a waiver request with the FDIC
requesting the FDIC issue a waiver pursuant to 12 C.F.R. § 337.6(c), allowing
the Bank to continue to accept, renew and roll over brokered deposits.  The
waiver request reiterated the Bank’s position that the

 
15

--------------------------------------------------------------------------------

 

Institutional Depositors were not deposit brokers and the Bank reserved its
rights to challenge the FDIC’s determination.
 
56. In May 2010, the OTS presented the Bank with a proposed order to cease and
desist from certain activities.  In the interests of cooperation and avoiding
the costs associated with litigation, United Western consented to the order and
on June 25, 2010, the OTS issued the Bank an order (the “Order”).  The Order
issued to United Western imposed a requirement on the Bank to “meet and
maintain” elevated capital ratios.  The effect of such requirement was to
disqualify the Bank from being deemed “well capitalized” so long as that
provision was in effect, thereby indefinitely subjecting the Bank to
restrictions on the acceptance of any deposits deemed to be brokered absent the
issuance of a waiver by the FDIC.
 
57. Notably, the 15-page Order did not indicate that the OTS had any concerns
regarding United Western’s relationships with the Institutional Depositors or
the related deposit concentrations.
 
58. On June 30, 2010, representatives of United Western and UWBI met with
representatives of the FDIC and OTS at the FDIC’s Washington, DC
headquarters.  At the meeting, United Western and UWBI reviewed the Bank’s
long-standing business model with the FDIC and OTS and answered questions
regarding United Western’s relationships with the Institutional Depositors, why
the institutional deposits were not brokered and UWBI’s plans for
recapitalization of the Bank.  At this meeting, a senior FDIC official stated
that the May 24, 2010 determination was a “preliminary determination” and was
under review.
 
59. Over the next three months United Western supplemented its waiver
application numerous times at the FDIC’s request.  Each of these supplemental
communications addressed

 
16

--------------------------------------------------------------------------------

 

the FDIC’s questions and provided extensive documentation in support of the
conclusion that the Institutional Depositors are not deposit brokers.  The FDIC
never acted upon the waiver request.
 
60. On November 5, 2010, based on an arbitrary and capricious misreading of the
primary purpose exclusion, the FDIC determined that the Institutional Depositors
are deposit brokers (the “Final Brokered Deposit Determination”).  Again, the
FDIC wrongly concluded that because the Institutional Depositors relationships
do not conform to FDIC Advisory Opinion 05-02, a non-binding, fact-specific
staff opinion, the Institutional Depositors do not come within the statutory
primary purpose exclusion.  The FDIC’s reasoning runs contrary to the plain
language of 12 U.S.C. § 1831f(g)(2)(I) and the FDIC’s own implementing
regulation, 12 C.F.R. § 337.6.
 
61. United Western promptly notified the FDIC of its intent to appeal the Final
Brokered Deposit Determination through the FDIC’s administrative appeals
process.  In response, a senior FDIC official, on behalf of the FDIC, agreed not
to take any action to enforce the determination pending resolution of United
Western’s appeals.  
 
62. Though the FDIC agreed to effectively stay the Final Brokered Deposit
Determination, both the FDIC and OTS relied on the determination in concluding
that the institutional deposits were unstable and that, therefore, the Bank
likely faced a liquidity crisis.  
 
63. In the course of preparing for its appeal, United Western learned that, with
respect to another depository institution that held deposits from one of the
Institutional Depositors, the FDIC had taken a position directly contradicting
the Final Brokered Deposit Determination.  Specifically, the FDIC directed
another institution not to treat deposits from one of the Institutional
Depositors as brokered.  The FDIC’s inconsistent treatment of deposits from a
single depositor is contrary to the plain language and intent of 12 U.S.C. §
1831f.  

 
17

--------------------------------------------------------------------------------

 

64. Though Advisory Opinion 05-02 does not set forth generally applicable rules
or alter the statutory language, and in spite of the fact that the Final
Brokered Deposit Determination is arbitrary and capricious, on December 6, 2010,
United Western advised the FDIC and the OTS that it had altered its agreements
with most of the Institutional Depositors to conform to the relationship
described in Advisory Opinion 05-02.  Neither agency formally responded to this
communication.
 
65. On January 4, 2011, United Western filed a request for review of the Final
Brokered Deposit Determination, the first step in the FDIC administrative
appeals process. It was United Western’s intent to bring an Administrative
Procedure Act claim in federal court should the FDIC render an unfavorable
opinion.  The unlawful seizure of United Western has the effect of denying
United Western its appeal rights and sparing the FDIC from having to rule on
United Western’s pending appeal.
 
66. Throughout this lengthy process, the Institutional Depositors, with the
exception of one small depositor and one other depositor who was forced to
terminate its relationship with United Western based on an OTS directive
described below, did not withdraw funds from United Western outside the normal
course of business or threaten to terminate their long-standing
relationships.  Rather than withdrawing funds, a number of the Institutional
Depositorsagreed to modify their deposit agreements in order to keep funds on
deposit at the Bank in light of the pending recapitalization.  
 
67. There was no rational basis for the OTS to conclude that the remaining
Institutional Depositors would withdraw their deposits from the Bank and,
therefore, no rational basis to conclude that the Bank was likely to face a
liquidity crisis.

 
18

--------------------------------------------------------------------------------

 

68. Upon information and belief, none of the remaining Institutional Depositors
withdrew funds upon First Citizens’ assumption of United Western’s deposits.


United Western Was Not “Undercapitalized”


69. As Plaintiffs’ worked diligently towards closing the Recapitalization
Transaction, the OTS and FDIC subjected United Western to a flurry of
supervisory actions designed to undermine these efforts, moving the Bank away
from its proven business model and leaving as its only option an unrealistic,
immediate termination of its processing and settlement business and an abrupt
and untenable switch to a traditional community banking model.  
 
70. On October 25, 2010, the OTS notified United Western that it had concluded
that United Western’s other-than-temporary-impairment (“OTTI”) methodology was
inadequate and that additional write-downs against the Bank’s capital were
required.  
 
71. The Bank’s methodology was based on models developed by an independent third
party that provides similar services to numerous financial institutions
throughout the United States, including a financial institution located in
Denver, Colorado which, on information and belief, continues to use the same
OTTI methodology the Bank previously used with the concurrence of the FDIC.  
 
72. On October 26 and November 10, 2010, the Bank replied to the OTS, providing
evidence demonstrating that its methodology was consistent with Generally
Accepted Accounting Principles (“GAAP”).  Furthermore, as a critical accounting
policy, UWBI’s independent public accounting firm devoted substantive audit and
review procedures to test the reasonableness of the Bank’s and UWBI’s
methodology, consistency, and conclusions with respect to OTTI.  
 
73. On December 3, 2010, the OTS issued a directive to United Western mandating
that it recognize, as of September 30, 2010, an additional $16.3 million OTTI
charge against its capital

 
19

--------------------------------------------------------------------------------

 

on the Bank’s portfolio of non-agency mortgage-backed securities (the “OTTI
Directive”).  The OTS and FDIC were aware that this portfolio was to be removed
from the Bank’s balance sheet upon consummation of the Recapitalization
Transaction.
 
74. The OTTI Directive was based on the OTS’s conclusion that United Western’s
methodology did not conform to unspecified “regulatory reporting
requirements.”  The OTS did not conclude that United Western’s methodology was
not GAAP compliant.  
 
75. According to OTS guidance, banks are “responsible for assessing and
documenting quarterly, whether each impaired security is OTTI under GAAP” and
not under the undefined “regulatory reporting requirements” cited by the OTS in
the OTTI Directive.  The same guidance recognizes that “assessing OTTI is
complex and involves significant judgment” and that “there are no ‘bright
lines’.”  OTS, Accounting Considerations Related to
Other-Than-Temporary-Impairment of Securities, p. 1, 11 (September 3, 2009).  
 
76. Despite its strong disagreement that there was any basis for the OTTI
Directive, on December 8, 2010, United Western filed an amended Thrift Financial
Report (“TFR”) reflecting the additional OTTI charges.  
 
77. Due to the unwarranted capital write-downs mandated by the OTS, United
Western reported that it had a total risk-based capital ratio of 7.8 percent, or
0.2 percent less that the 8.0 percent threshold required to be considered
“adequately capitalized.”  
 
78. Per the OTS’s PCA regulations, a savings association that has less than 8.0
percent total risk-based capital is “undercapitalized.”  An institution’s status
as undercapitalized alone is not one of the thirteen statutory grounds to place
a bank in receivership.  12 U.S.C. § 1821(c)(5)(K).



 
20

--------------------------------------------------------------------------------

 

The OTS Exceeded Its Statutory Authority By Setting a Seven-Day Deadline
for Filing of a Capital Restoration Plan


79. On December 13, 2010, the OTS issued a PCA notification to United Western
(the “PCA Notice”) based on the December 8, 2010 amended TFR stating that the
Bank had a total risk-based capital ratio of 7.8 percent as of September 30,
2010.  The notification states that United Western was deemed to have notice of
its undercapitalized status as of December 8, 2010.
 
80. In the PCA Notice, the OTS demanded that United Western file a CRP by
December 20, 2010, that would set out how the Bank would become adequately
capitalized by December 31, 2010.  In setting an unreasonably short seven-day
deadline from the date of the PCA notification, the OTS acted arbitrarily,
capriciously, and in excess of its statutory authority.
 
81. Pursuant to 12 U.S.C. § 1831o(e)(2), an undercapitalized institution must
file a CRP with its regulator setting forth the steps the institution would take
to become adequately capitalized.  12 U.S.C. § 1831o(e)(2)(D) mandates that the
OTS, by regulation, establish deadlines that “provide insured depository
institutions with reasonable time to submit” CRPs and generally not allow more
than 45 days after the institution becomes undercapitalized.
 
82. Pursuant to 12 U.S.C. § 1831o(e)(2)(D), the OTS promulgated 12 C.F.R. §
565.5 which states:
 
A savings association shall file a written [CRP] with the appropriate Regional
Office within 45 days of the date that the savings association receives notice
or is deemed to have notice that the savings association is undercapitalized …
unless the OTS notifies the savings association in writing that the plan is to
be filed within a different period.


83. OTS is not entitled to ignore or to alter by regulation the requirement set
forth by Congress that depository institutions be provided a “reasonable time”
to submit a CRP.  The OTS has no authority to require a CRP be submitted in
anything less than a reasonable period of

 
21

--------------------------------------------------------------------------------

 

time.  Thus, the setting of a seven day deadline to file a CRP is patently
unreasonable and in excess of the OTS’s statutory authority.
 
84. Despite not being provided with a reasonable amount of time to submit a
plan, on December 20, 2010, United Western submitted a CRP that complied with
the requirements of 12 U.S.C. § 1831o(e)(2)(B).  The CRP set forth how, through
the Recapitalization Transaction, the Bank would achieve capital levels well in
excess of the ratios required to be considered well-capitalized pursuant to the
OTS’s PCA regulations.  Specifically, upon closing of the Recapitalization
Transaction, United Western would have a Tier 1 (Core) Capital ratio of 9.5
percent and a Total Risk-Based Capital ratio of approximately 18 percent on a
forecasted basis.  A revised business plan was also submitted with the CRP.
 
85. The Bank’s CRP satisfied all the criteria required to be acceptable to the
OTS.  Specifically, the CRP was based on realistic assumption, would not
appreciably increase risk to the Bank, and was accompanied by a guarantee from
UWBI that was contingent on acceptance of the CRP by the OTS.   See 12 U.S.C. §
1831o(e)(2)(C).


The OTS and FDIC Undermined the Bank to Force the Seizure of a Viable
Institution


86. On December 13, 2010, the OTS issued two directives to the Bank, the first
of which required that United Western not allow any Institutional Depositor to
maintain on deposit at the Bank an amount less than the minimum amount required
by the contracts between the Institutional Depositors and United Western.  
 
87. The second directive dated December 13, 2010, related to employee benefit
plan deposits (“Employee Benefit Plan Directive”).  This directive required
that, within two days, the Bank provide the OTS with a description of all
employee benefit plan deposits and the steps taken to comply with 12 U.S.C. §
1821(a)(1)(D)(ii) which prohibits an undercapitalized bank from

 
22

--------------------------------------------------------------------------------

 

accepting employee benefit plan deposits.  The Bank immediately took action to
comply with both directives.  
 
88. On December 20, 2010, one of the Institutional Depositors began an orderly
withdrawal of funds from United Western to ensure that the Bank could comply
with the Employee Benefit Plan Directive.  Such withdrawal was without
consequence as United Western’s business plan assumed the withdrawal of a
material portion of this Institutional Depositor’s funds in 2011 because this
depositor was being acquired by a third party.  Accordingly, the withdrawal of
these deposits had no effect on United Western’s ability to pay its obligations
or meet its depositors’ demands in the normal course of business.
 
89. Between early 2010 when the FDIC and OTS first began raising questions about
the Institutional Depositor relationships, and December 20, 2010, only one of
the smaller Institutional Depositors had withdrawn its deposits from the
Bank.  Such withdrawal had no measurable effect on the financial condition or
operations of United Western and had no affect on United Western’s ability to
pay its obligations or meet depositors’ demands in the normal course of
business.  
 
90. With the issuance of the OTTI and the Employee Benefit Plan Directives, the
OTS and FDIC finally succeeded in forcing the departure of one of the larger
Institutional Depositors and engineering support for their theory that there was
an impending liquidity crisis.  However, the fact that one of the Institutional
Depositors was forced to withdraw its funds to facilitate the Bank’s compliance
with a regulatory directive does not change the fact that, despite the
unwarranted, arbitrary and capricious actions by the OTS to force out
depositors, the remaining Institutional Depositors were committed to maintaining
their deposits at the Bank.

 
23

--------------------------------------------------------------------------------

 

91. On December 21, 2010, the OTS issued a directive requiring United Western to
file a revised liquidity contingency plan (“LCP”) within seven days.  In the LCP
filed on December 28, 2010, United Western reiterated that the Bank had
carefully and prudently reviewed the possibility of withdrawals by the remaining
Institutional Depositors and was confident that in contemplation of the
Recapitalization Transaction, none of the remaining Institutional Depositors
would seek to withdraw funds from the Bank.  
 
92. Though the OTS asserted as grounds for receivership that the Bank did not
have an adequate liquidity plan, the OTS did not accept or reject the Bank’s
LCP.
 
93. United Western took timely action to comply with each of the many directives
issued by the OTS, without regard to the legitimacy or reasonableness of the
directives or the deadlines set forth therein.  And despite the challenges
presented by these regulatory actions, United Western and UWBI continued to
progress towards a near-term closing for the Recapitalization Transaction.  


The Unlawful Seizure of United Western Bank
 
94. On January 18, 2011, only days before the unlawful seizure of United
Western, the OTS issued a series of arbitrary responses to submissions by the
Bank, all made with an eye towards setting up a seizure.  First, the OTS denied
the Bank’s July 2010 operating subsidiary application to acquire Legent Clearing
LLC (“Legent”), one of the Institutional Depositors.  The Legent acquisition was
a condition precedent to the Recapitalization Transaction as originally
structured.  The FDIC, which also had to approve the acquisition, never took
final action on the application, allowing it to languish for six months.  
 
95. In the six months that passed between the Bank’s submission of the
application to acquire Legent and the OTS response, rather than simply wait for
the OTS and FDIC to act, UWBI and

 
24

--------------------------------------------------------------------------------

 

United Western proactively developed an alternative acquisition plan that did
not require OTS or FDIC approval.  Under this alternative plan, Legent would be
acquired directly by UWBI rather than by United Western, a transaction agreed to
in concept by the Anchor Investors.  Thus, the Defendants’ reliance on the
rejection of the Legent acquisition application to conclude that the
Recapitalization Transaction would not be consummated was misplaced.      
 
96. On January 18, 2011, the OTS also arbitrarily and capriciously denied United
Western’s CRP and proposed business plan.  The OTS rejection of the CRP was
essentially based on two factors: the OTS’s sudden and baseless disapproval of
United Western’s long-standing business model and the OTS’s incorrect conclusion
that the Anchor Investors would not waive a number of conditions in the
Recapitalization Transaction.  In fact, UWBI and United Western had been engaged
in constant negotiations with the Anchor Investors and had secured commitments
to waive certain conditions and move forward with the Recapitalization
Transaction.   
 
97. On January 19, 2011, United Western requested an in-person meeting to
discuss the January 18 communications from the OTS and the pending
Recapitalization Transaction.  The same day the OTS rejected United Western’s
request for a meeting, but did agree to a conference call on January 20, 2011.  
 
98. During the January 20, 2011 conference call, UWBI and United Western
informed the OTS that the Recapitalization Transaction was progressing despite
the January 18, 2011 rejections, including the fact that Legent would be
acquired by UWBI in lieu of the Bank.  UWBI and United Western also informed the
OTS that the each of the three largest Institutional Depositors had agreed to
extend the term of its agreement with the Bank as a result of the continuing
progress of the Recapitalization Transaction.  Therefore, the Bank’s liquidity
position

 
25

--------------------------------------------------------------------------------

 

remained stable and solid.  The OTS had no questions for UWBI or United Western
regarding these or any other topics during the January 20, 2011 conference call.
 
99. On January 21, 2011, the Defendants unlawfully seized United Western Bank in
the absence of any statutory grounds authorizing placing the Bank into
receivership.  


CLAIM FOR RELIEF
 (Violation of 12 U.S.C. § 1464(d)(2)(A))
 
100. The Bank realleges and incorporates by reference the allegations in
paragraphs 1 through 99 of this Complaint as if set forth fully herein.
 
101. The seizure of the Bank and the appointment of the FDIC as receiver was a
violation of 12 U.S.C. § 1464(d)(2)(A).  That section authorizes such action
only if one or more of the grounds specified in 12 U.S.C. § 1821(c)(5) exist.
 
102. There was no rational basis in the record before Defendants to determine
that any of the grounds set forth in 12 U.S.C. § 1821(c)(5) as stated in the
Order appointing the receiver existed with respect to the Bank at the time of
the seizure of the Bank and the appointment of a receiver, and the Defendants
therefore exceeded their statutory authority.
 
PRAYER FOR RELIEF
 
WHEREFORE, the Bank respectfully requests the Court to grant the following
relief:
 
1.  
An order directing the OTS and the Acting Director to remove the FDIC as
receiver of the Bank and return control of the Bank to Plaintiffs;

 
2.  
An order awarding Plaintiffs’ costs and attorney’s fees as may be permitted by
law; and

 
3.  
An order awarding the Plaintiffs such other relief as may be just and equitable.

 

 
26

--------------------------------------------------------------------------------

 




 
Respectfully submitted,
 
 
/s/ Andrew L.
Sandler                                                                
 
Andrew L. Sandler (DC Bar No. 387825)
Samuel J. Buffone (DC Bar No. 161828)
Liana R. Prieto (DC Bar No. 987287)
BuckleySandler LLP
1250 24th St., NW, Suite 700
Washington, DC 20037
(202) 349-8001 (Telephone)
(202) 349-8080 (Facsimile)
asandler@buckleysandler.com
 
Attorneys for Plaintiffs United Western Bank, Guy A. Gibson, and Michael J.
McCloskey
     
/s/ Kirby D. Behre                                                      
 
Kirby D. Behre (DC Bar No. 398461)
Lawrence D. Kaplan (DC Bar No. 415186)
Paul, Hastings, Janofsky & Walker LLP
875 15th Street NW
Washington, DC 20005
(202) 551-1719 (Telephone)
(202) 551-0119 (Facsimile)
kirbybehre@paulhastings.com
 
Attorneys for Plaintiffs United Western Bank, James H. Bullock, Charles J.
Berling, and Robert T. Slezak
     
/s/ Theodore J. Abariotes                                                      
 
Theodore J. Abariotes
Deputy General Counsel
United Western Bancorp, Inc.
700 17th Street, Suite 2100
Denver, Colorado 80202
(720) 932-4216 (Telephone)
(720) 946-1218 (Facsimile)
tabariotes@uwbancorp.com
 
Attorney for Plaintiffs United Western Bank and United Western Bancorp, Inc.








27
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------